IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0070
                              Filed February 5, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ROBERT MOHR,
     Defendant-Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Clinton County, Stuart P. Werling,

Judge.



        The defendant appeals from the denial of his motion to suppress.

AFFIRMED.



        John O. Moeller, Davenport, for appellant.

        Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.



        Considered by Bower, C.J., and May and Greer, JJ. Tabor, J., takes no

part.
                                         2


GREER, Judge.

       Following a trial on the minutes of evidence, Robert Mohr was convicted of

operating while intoxicated, first offense. On appeal, Mohr challenges the denial

of his motion to suppress, maintaining the officer who stopped his vehicle had

neither reasonable suspicion nor probable cause to do so.

       The Fourth Amendment of the United States Constitution and article I,

section 8 of the Iowa Constitution protect individuals from unreasonable searches

and seizures by government officials. “Subject to a few carefully drawn exceptions,

warrantless searches and seizures are per se unreasonable.” State v. Lewis, 675
N.W.2d 516, 522 (Iowa 2004).         “The State has the burden to prove by a

preponderance of the evidence that a recognized exception to the warrant

requirement applies.” Id.

       Exceptions to the warrant requirement now go well beyond those
       recognized at the time of enactment of the Fourth Amendment and
       include consent searches, Schneckloth v. Bustamonte, 412 U.S.
218, 222–23 (1973), investigatory detentions, Terry [v. Ohio,] 392
       U.S. [1,] 27 [(1968)], and an increasingly broad category of
       administrative searches and special needs exceptions.

State v. Ochoa, 792 N.W.2d 260, 278 (Iowa 2010).

       “A traffic stop is unquestionably a seizure under the Fourth Amendment.”

State v. Tyler, 830 N.W.2d 288, 292 (Iowa 2013). But “[a] traffic stop is permissible

under our Iowa and Federal Constitutions when supported by probable cause or

reasonable suspicion of a crime.” State v. McIver, 858 N.W.2d 699, 702 (Iowa

2015). “When a peace officer observes any type of traffic offense, the violation

establishes both probable cause to stop the vehicle and reasonable suspicion to

investigate.” Id. Even if the officer did not observe the driver commit a traffic
                                             3


offense, the officer may stop a vehicle and briefly detain the driver for investigatory

purposes when the officer has reasonable suspicion, based on “specific and

articulable facts, which taken together with rational inferences from those facts, to

reasonably believe criminal activity may have occurred.” State v. Tague, 676
N.W.2d 197, 204 (Iowa 2004).

         The State bears the burden of proving by a preponderance of the evidence

that the requisite suspicion existed to justify the stop. See Tyler, 830 N.W.2d at

293. If the State fails to carry its burden, “all evidence obtained at the stop must

be suppressed.” Id. Because this controversy arises from an alleged violation of

a constitutional right, we review de novo. Tague, 676 N.W.2d at 201.

         Here, the State resisted Mohr’s motion to suppress, maintaining the

stopping officer witnessed Mohr’s vehicle cross the center line of the four-way

divided road in violation of Iowa Code section 321.297(3) (2017),1 which gave the

officer probable cause to initiate a stop of Mohr’s vehicle. Mohr does not challenge

the State’s legal analysis—that witnessing such a violation would give the officer

the requisite suspicion necessary to legally stop Mohr’s vehicle. Rather, Mohr

challenges the facts as presented by the State, claiming the totality of the evidence

does not support the allegation that his “two left tires, approximately a quarter of


1   Iowa Code section 321.297(3) provides:
         A vehicle shall not be driven upon any roadway having four or more
         lanes for moving traffic and providing for two-way movement of
         traffic, to the left of the center line of the roadway, except when
         authorized by official traffic-control devices designating certain lanes
         to the left side of the center of the roadway for use by traffic not
         otherwise permitted to use such lanes, or except as permitted under
         subsection 1, paragraph “b”. This subsection shall not be construed
         as prohibiting the crossing of the center line in making a left turn into
         or from an alley, private road, or driveway.
                                            4


the vehicle crossed the center line and then abruptly came back over across to the

normal traveling portion of the lane.”

       We agree with Mohr that the video from the officer’s dash cam does not

definitively show Mohr’s vehicle crossing the center line. With the video quality,

the darkness and the distance between the officer’s vehicle and Mohr’s vehicle

make it difficult to ascertain where on the roadway Mohr’s vehicle is traveling. But

video evidence is one factor to evaluate. The officer, who the district court found

credible,2 testified he witnessed Mohr’s vehicle cross the center line. See, e.g.,

State v. Lane, 726 N.W.2d 371, 379 (Iowa 2007) (“While we are not bound by

these determinations, we give deference to the credibility determinations by the

district court.”). This is not a case in which the video evidence contradicts the

officer’s testimony. See State v. Ripperger, No. 14-2108, 2016 WL 146525, at *2

(Iowa Ct. App. Jan. 13, 2016) (reversing the denial of the defendant’s motion to

suppress where the video from the officer’s dash cam did not corroborate the

officer’s testimony on his reason for stopping the defendant’s vehicle); State v.

Wilkerson, No. 11-1522, 2012 WL 2819369, at *1–3 (Iowa Ct. App. July 11, 2012)

(reversing the denial of the defendant’s motion to suppress where the stopping

officer first testified he saw the vehicle “weaving within its own lane” but the video

from the officer’s dash cam showed the driver’s driving was “smooth, nondescript,

and unremarkable”).




2 The district court did not explicitly find the officer credible, but its ruling relies on
the officer’s testimony about what he observed before initiating a stop of Mohr’s
vehicle.
                                          5


       While our review is de novo, we defer to credibility findings by the district

court. And here, the fact findings of the district court are squarely based on its

credibility determination regarding the officer—the only witness to testify at the

suppression hearing. That the video evidence neither corroborates nor contradicts

the officer’s testimony does not require us to overturn the facts as found by the

district court.

       Because credible evidence supports the determination the officer witnessed

Mohr drive his vehicle over the center line of the four-lane divided road, the officer

had probable cause to initiate the stop. We affirm the district court’s denial of

Mohr’s motion to suppress.

       AFFIRMED.